Citation Nr: 0918369	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  08-09 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right hand 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1966 to 
January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in January 2004 
and July 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  The medical evidence of record shows that the appellant's 
right hand disorder is not related to his military service.

2.  The medical evidence of record shows that the appellant's 
low back disorder is not related to his military service.

3.  The appellant's posttraumatic stress disorder (PTSD) is 
manifested by a neat appearance; adequate to good personal 
hygiene; appropriate eye contact and behavior; spontaneous 
volunteering of information; speech within normal limits; 
straight-forward manner of responses to questions; no 
appearance of emotional distress; intact intellect within the 
normal range; grossly intact memory; the ability to carry out 
activities of daily living; no reported problems with 
irritability or concentration; no hallucinations; no 
delusional system; no thought disorder; no impairment of 
communication; no panic attacks; no obsessive-compulsive 
behavior; proper orientation; a flat to broad affect; a once 
mildly impaired judgment, now with adequate impulse control; 
a once explosive temper now under control; a quite bland to 
euthymic mood or mood within normal limits; no suicidal 
ideations; homicidal ideations that were noted as being more 
appropriately characterized as wishful thinking, but no plan 
or intent to act on any aggressive ideation; periodic 
nightmares; sleep difficulties; intrusive thoughts; 
flashbacks; avoidance behavior; excessive startle response; 
and hypervigilance; all of which result in no more than an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks that 
results in occupational and social impairment.


CONCLUSIONS OF LAW

1.  A right hand disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  A back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 
(2008).

3.  The criteria for an initial evaluation greater than 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

With respect to the appellant's claim of entitlement to an 
increased evaluation for PTSD, this claim arises from his 
disagreement with the initial evaluation assigned to his PTSD 
following the grant of service connection.  Once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in 


the notice is not prejudicial.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under 
VCAA with respect to this claim.

With respect to the appellant's service connection claims, 
proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of these appeals, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess/Hartman, 19 Vet. App. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the appellant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the final adjudication of the service connection 
claims herein, the RO's letters dated in September 2003 and 
March 2006 advised the appellant of the 


foregoing elements of the notice requirements.  See 
Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. 
App. at 486; Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by issuance of 
a fully compliant notification followed by a re-adjudication 
of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The appellant's service connection claims were 
re-adjudicated in the January 2008, March 2008, and April 
2008 Supplemental Statements of the Case.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini, 18 Vet. App. at 120. 

With respect to each of the claims at issue herein, the duty 
to assist the appellant has also been satisfied.  The RO has 
obtained all of the appellant's available service treatment 
records and his identified VA medical and private treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   In 
November 2007, treatment records dated in October 1986, 
October 1988, October 1990, and September 2002 from the VA 
Medical Center in Salem, Virginia, were formally deemed 
unavailable for review.  Similarly, in February 2008, records 
from the Social Security Administration were formally 
considered unavailable for review.  The appellant was 
afforded multiple VA examinations throughout the courses of 
these appeals.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 120.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of these claims, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

Historically, the appellant served on active duty from 
January 1966 to January 1986.  Herein, the appellant is 
seeking service connection for a right hand disorder and a 
low back disorder.  The appellant is also seeking an initial 
evaluation in excess of 30 percent for his service connection 
PTSD.



I.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for arthritis will be presumed 
if it is manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  For the showing of a chronic disease or injury 
inservice there is required a combination of manifestations 
sufficient to identify the disease or disorder and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." Id.  When the fact of 
chronicity inservice is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

A.  Entitlement to Service Connection for a Right Hand 
Disorder

A review of the appellant's service treatment records 
revealed that his November 1965 entrance examination was 
negative for a right hand disorder.  In a report dated in 
October 1967, the appellant was treated after injuring his 
right thumb playing football.  He reported pain over the 
second interphalangeal joint and there was a small abrasion.  
Radiological examination did not reveal a fracture.  The 
diagnosis was right thumb sprain.  His thumb was placed in a 
splint and treated with ice.

In April 1970, the appellant injured his right middle finger 
playing "ball."  At the time treatment was administered, 
the appellant's finger was swollen and there was tenderness 
in the distal joint.  Radiological examination of the 
appellant's right hand was negative for fractures.  The 
injury was treated with ice; no diagnosis was provided.  

In March 1971, the appellant was treated for 3 dog bites to 
his right hand.

In approximately February 1983, the appellant complained that 
his right third finger hurt and that the pain had been 
present for 1 year.  He reported that he injured it, but 
never had it examined.  The appellant did not detail the 
circumstances of the injury; no diagnosis was provided.

In November 1983, the proximal interphalangeal joint of 
appellant's right ring finger was inflamed for which he was 
prescribed an anti-inflammatory medication.  Radiological 
examination was negative, but it was noted that the 
appellant's joint was "not much better...exam[ination] 
unchanged."  In a separate treatment report dated in 
November 1983, the appellant again received treatment for 
pain in the proximal interphalangeal joint of his right ring 
finger, which was noted as being present for 2 months.  The 
appellant's finger was put into a splint; an assessment of 
the condition was deferred.

In November 2003, the appellant underwent a VA examination of 
his right hand.  As reported by the appellant, he injured his 
right hand during active duty service when a softball hit the 
tip of his right ring finger.  The appellant contended that 
the diagnosis at the time was an injury to his distal 
interphalangeal joint.  By report, the appellant was noted as 
being right handed.  Upon physical examination, the 
appellant's proximal interphalangeal joint of his right ring 
finger was frozen in place at 78 degrees flexion.  The 
proximal interphalangeal joint of his right small finger was 
frozen at 15 degrees flexion.  It was noted that the 
appellant's distal interphalangeal joints worked fine.  There 
was no deformity and no other problems with the distal 
interphalangeal joints.  Contemporaneously with the VA 
examination, the appellant underwent radiological 
examination.  The radiologist conducting the examination 
found persistent flexion of the fourth and fifth fingers of 
the right hand at the metacarpophalangeal joint.  According 
to the radiologist, the appellant's condition could be 
secondary to Dupuytren's contractures or due to a prior 
injury to his extensor tendons.  See Goga v. Brown, 6 Vet. 
App.328, 330 (1994)(defining Dupuytren's contractures as "a 
condition marked by fibrosis with shortening and thickening 
of the palmar aponeurosis resulting in flexion contractures 
of the fingers into the palm of the hand.).  There was no 
soft tissue swelling and there were no metallic foreign 
bodies.  The diagnosis was Dupuytren's contractures of the 
right ring and small fingers, not due to any inservice 
injury.

In January 2008, the appellant underwent a second VA 
examination of his right hand.  The appellant again stated 
that he injured his right ring finger while playing softball 
in 1982.  He also stated that went to the base hospital for 
treatment.  The appellant asserted that, after his fingernail 
was removed, radiological examination revealed a "joint of 
the finger was abnormal."  The appellant stated that he went 
to physical therapy for this injury and that the current 
contractures manifested 10 years after the softball injury.

Upon physical examination, the examiner found contractures of 
the appellant's right ring and little fingers, causing 
flexion at the proximal interphalangeal joint of each finger.  
The examiner further found that the appellant's right hand 
disorder resulted in decreased dexterity to the extent that 
he was unable to fully expand his right hand, specifically 
his ring and little fingers.  The examiner also found hard, 
rigid, almost calcified tendons leading from the appellant's 
wrist to the base of his right ring and little fingers.  The 
joints of the right ring and little fingers would bend 
normally, yet the fingers themselves would not straighten 
because of the contracture, not because of the proximal 
interphalangeal or metacarpophalangeal joints themselves.  
Radiological examination revealed persistent flexion 
deformities involving the fourth and fifth digits.  There 
were no acute fractures or dislocations.  The diagnosis was 
"significant Dupuytren's contracture of right ring and 
little fingers."  The examiner further found:


This [appellant] clearly has significant 
[D]upuytren's contracture to his right 
ring and little fingers. . . . This 
right hand condition, the [D]upuytren's 
contractures, was not caused by the 
traumatic event that occurred in 
military service.  Review of the 
literature clearly states that trauma or 
injury will not cause a [D]upuytren's 
contracture.  Therefore, it is this 
examiner's opinion that the current 
right hand condition, that being 
[D]upuytren's contracture[,] was not 
caused by his softball incident during 
military service.

In July 2008, after his claims had been certified to the 
Board, the appellant submitted a medical opinion, dated in 
March 2008, contemporaneously with a waiver of his right to 
have the agency of original jurisdiction review the evidence.  
See 38 C.F.R. § 20.1304 (2008).  The examining physician 
opined that the flexion contracture of the proximal 
interphalangeal joint of the appellant's right ring finger is 
related to his active duty service.  The results of 
accomplished tests were not provided, nor was the rationale 
underlying the medical opinion.

At the July 2008 Board hearing, the appellant testified about 
the circumstances giving rise to his inservice right hand 
injury and testified about the subsequent treatment he 
received.

The first evidence of record wherein the appellant received 
treatment for his right hand disorder is dated in November 
2003, more than 17 years after his discharge from active duty 
service.  Even accepting the appellant's statement that his 
right hand disorder manifested 10 years after the inservice 
softball injury, the onset of the disorder occurred 
approximately 6 years after his discharge from active duty 
service.  This period without complaints or treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim 
herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

To the extent that the appellant asserts that his right hand 
disorder is related to his active duty service, specifically 
the inservice softball injury, as a layman, his statements 
are not competent evidence on the etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical etiology cannot constitute evidence 
upon which to grant the claim for service connection.  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-311 (1999).  
The evidence of record includes three medical opinions that 
address the issue of whether the appellant's current right 
hand disorder is related to his active duty service.  In 
November 2003, the VA examiner diagnosed the appellant's 
disorder as Dupuytren's contractures and opined that it was 
not related to any inservice injury.  In January 2008, a 
second VA examiner also diagnosed the appellant's disorder as 
Dupuytren's contractures and found that this disorder was not 
caused by the appellant's inservice softball injury.  In a 
March 2008 letter, a private physician opined that the 
appellant's flexion contracture of the proximal 
interphalangeal joint of his right ring finger is related to 
his active duty service.

The March 2008 letter from the private physician did not 
provide a description of accomplished testing, nor did it 
provide the underlying rationale for the conclusion reached.  
Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record); 
Black v. Brown, 5 Vet. App. 177, 180 (1995) (a medical 
opinion is inadequate when it is unsupported by clinical 
evidence).  The November 2003 VA examination report includes 
all accomplished testing and a rationale for the medical 
opinion reached.  The January 2008 VA examination report 
indicates that the appellant's claims folder was reviewed as 
were his medical records.  Moreover, all conducted tests were 
included in the report and the examiner provided a rational 
for the diagnosis and the etiological opinion, referring to 
medical literature to support the conclusions.  Thus, the 
Board finds the November 2003 and January 2008 medical 
opinions to be the most probative evidence of record as to 
the issue of whether the appellant's current right had 
disorder is related to his active duty service.  Id.; Miller, 
11 Vet. App. at 348; Black, 5 Vet. App. at 180.  Based on 
these opinions and on fact that the appellant's current right 
hand disorder did not manifest until many years after his 
discharge from active duty service, the Board finds that 
entitlement to service connection for a right hand disorder 
is not warranted.

Thus, the preponderance of the evidence is against the 
appellant's claim for service connection.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Entitlement to Service Connection for a Low Back Disorder

A review of his service treatment reports revealed that the 
appellant's November 1965 entrance examination was negative 
for a low back disorder.  A treatment report dated in January 
1970 noted that the appellant injured his back playing what 
appeared to be softball, though the report is difficult to 
decipher.  He reported low back pain with no radiculopathy.  
Physical examination revealed mild left paraspinous spasm.  
The diagnosis was muscle strain.

In September 1971, the appellant injured his back playing 
football.  The diagnosis was back sprain.  At a follow-up 
appointment two days later, the appellant's back was noted as 
being "much improved."

On November 8, 1976, the appellant received treatment for 
right low back pain for which he was originally seen on 
October 29, 1976.  The appellant returned for further 
treatment the next day and reported no history of lifting, 
previous back problem, or bowel or bladder dysfunction.  X-
rays were negative.  The etiology of the low back pain was 
unknown.  The appellant also received treatment for low back 
pain on November 17, 1976, and November 24, 1976.  

On November 29, 1976, the appellant went to the hospital for 
low back pain with the onset marked as six weeks prior to 
admission.  The appellant denied a history of trauma, 
lifting, difficulty with bowel or bladder, or radicular 
symptoms.  Upon physical examination, there was minimal 
paravertebral muscle spasm, more on the right than on the 
left; muscle strength was equal.  Sensation to light touch 
was normal.  Deep tendon reflexes were 2+ and symmetric.  
There was no pain in the sitting position in either leg.  
When he was lying supine, the appellant had bilateral 
straight-leg-raising pain to the low back at 70 degrees.  
Peripheral vascular status was 2+ and symmetric.  A 
urinalysis and rheumatoid factor were both normal.  A chest 
x-ray was clear and lumbrosacral films were within normal 
limits.  The appellant was placed on bed rest in the semi-
Fowler's position with adequate analgesia for a period of 
seven days with marked improvement.  At the end of the 
treatment, he had no back or leg pain.  He was then started 
on physical therapy and progressive Williams' exercises, 
which he tolerated well over the next two days.  He was 
discharged to convalescent leave.  The final diagnosis was 
low back pain.

In December 1976, the appellant was referred for psychiatric 
evaluation relative to his low back pain, which occurred in 
January 1977.  Results of testing were deemed "relatively 
unremarkable" except for the appellant's tendency toward 
defensiveness, evasiveness, and shallow interpersonal 
relations.  On a return visit in January 1977, the appellant 
was noted as displaying an inordinate amount of defensiveness 
and anger not only at his job situation, but also at all 
those who suggested that there was a mental component to his 
low back problems.  The diagnosis was psychophysiologic 
musclo-skeletal reaction.

In January 1977, the appellant received treatment for 
increased low back pain after he slipped on some stairs.  
Three days later, the appellant received further treatment 
after a door knob struck the appellant on the right side of 
his back.  Physical examination revealed quite severe pain 
and marked tenderness on the right side.  On several 
occasions throughout July 1977, the appellant was treated for 
low back pain.  In August 1977, the diagnosis was "probable 
mechanical [low back pain] - (chronic liagmentous strain)."  
X-rays taken later that same month were negative.  The 
impression was chronic lumbrosacral strain with psychogenic 
overlay.  During a periodic medical examination in January 
1982, it was noted that the appellant continued to have 
difficulty with low back pain and that the onset of this pain 
was November 1976.

In a September 2003 PTSD questionnaire, the appellant 
contended that he experienced inservice lower right back pain 
that was later diagnosed by a doctor as being due to stress 
from over work.  Also in September 2003, the appellant 
submitted a statement in support of his claim wherein he 
asserted, in relevant part, that his lower right back was 
injured in September 1976 while he was on duty or as a result 
of duty.

In November 2003, the appellant underwent a VA examination.  
During this examination, the appellant provided the examiner 
a brief overview of his inservice treatment of low back pain.  
The appellant also stated that he had no current pain in his 
back, but when he did something strenuous he felt a 
"pulling."  He said the pain radiated down the right leg to 
just above his right knee.  The appellant further reported 
that he had not injured his back since being discharged from 
active duty service.  Physical examination revealed 
tenderness at L2-L5.  The muscles in this area were normal 
and there was no muscle spasm.  All functions of the 
appellant's back were deemed normal, but he reported pain 
upon flexion and left lateral rotation.  Radiological 
examination of his lumbrosacral spine showed mild 
degenerative disc disease and minimal degenerative joint 
disease, both at L5-S1; no etiological opinion was provided.

In November 2004, after reviewing the appellant's claims 
folder, a VA examiner noted that from 1986 to 1995, the 
appellant was employed as a police chief at a prison.  During 
that time period no complaints of low back pain were noted.  
The appellant asserted that he saw a family doctor, but that 
there were no documented complaints.  The appellant reported 
that he never had a specific injury to his back and that he 
only currently experienced pain with strenuous exercise.  He 
also stated that he did not receive treatment for many years 
and that his biggest concern at the time of the examination 
was bilateral numbness down the lateral surfaces of his legs.  
The examiner administered a variety of clinical and 
diagnostic tests and reviewed the x-rays from the November 
2003 VA examination.  After review the x-rays, the examiner 
found that the appellant's vertebral body heights were 
normal.  There were no fractures or dislocations.  There was 
mild disc degeneration at L5-S1 and there was minimal 
spondylosis deformans of the lumbar spine.  The examiner's 
impression was mild disc degeneration at L5-S1 with minimal 
spondylosis deformans of the lumbar spine without acute 
fracture or dislocations.  The diagnosis was degenerative 
joint disease of the lumbar spine.  The examiner continued:

It is less likely as not (<50% 
probability) that the [appellant's] 
current back problems are related to 
his events in the military.

...

It would appear that if the 
[appellant's] low back problem was 
related to that of the military, he 
would have been having problems sooner 
than 2003.

He continues to only complain of back 
problems with physical activity and 
actually describes this as a 'pulling 
sensation'.  This would be normal for 
his age and lack of exercise.  The 
numbness appears to be a new complaint.

During the July 2008 Board hearing, the appellant testified 
about his inservice complaints of and treatment for low back 
pain.  He further testified about his post-service symptoms 
and the treatment he received.  Specifically, the appellant 
contended that he had experienced pain since being discharged 
from active duty service.  The appellant also contended that 
he received treatment for low back pain from Dr. C. as early 
as October 1986.  At the conclusion of this part of his 
testimony, the appellant stated that he would attempt to 
obtain evidence from Dr. C. demonstrating treatment for a low 
back disorder in October 1986.  To date, the appellant has 
not submitted such evidence.

The first evidence of record demonstrating treatment for a 
low back disorder is dated in November 2003, more than 17 
years after the appellant's discharge from active duty 
service.  See Mense, 1 Vet. App. at 356.  This period without 
complaints or treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim herein.  However, at the July 2008 Board hearing, 
the appellant testified that he had experienced low back pain 
since his discharge from active duty service.  "Symptoms, 
not treatment, are the essence of any evidence of continuity 
of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 
(1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991); see also 38 C.F.R. § 3.303.  Moreover, lay evidence 
of symptomatology is pertinent to a claim for service 
connection if corroborated by medical evidence.  Rhodes v. 
Brown, 4 Vet. App. 124, 126-127 (1993).  Accordingly, the 
Board must consider the lay evidence submitted by the 
appellant regarding his symptoms since his discharge from 
active duty service.

The appellant's statements are competent evidence of symptoms 
such as pain, which are non-medical in nature.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
Once lay evidence has been determined to be competent, the 
Board must also determine whether such evidence is credible.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In weighing 
the credibility, VA may consider interest, bias, inconsistent 
statements, bad character, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence 
of record, malingering, desire for monetary gain, and 
demeanor of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Further, the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

From 1986 to 1995, the appellant was employed as a police 
chief at a prison.  The appellant has not submitted evidence 
generated in the course of his employment documenting 
complaints of or treatment for low back pain or a low back 
disorder despite his testimony of experiencing low back pain 
while on the job.  As noted above, the first evidence of 
record wherein the appellant received treatment for a low 
back disorder is dated in November 2003, 17 years after his 
discharge from active duty service.  In November 2004, the VA 
examiner opined that if the appellant's current low back 
disorder was due to his active duty service, he would have 
had problems sooner than 2003.  The examiner further opined 
that the appellant's then current symptoms were typical for 
someone his age and level of exercise.  Moreover, during the 
July 2008 Board hearing, the appellant was provided the 
opportunity to obtain a letter from Dr. C. who supposedly 
treated the appellant from 1986 to 1995 for low back pain.  
To date, neither the RO nor the Board has received such 
evidence.  Based on the above, the Board finds the 
appellant's assertions that he had experienced low back pain 
since being discharged from active duty service are out 
weighed by the absence of contemporaneous treatment reports 
and the negative etiological opinion.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (holding that contemporaneous 
evidence has greater probative value than history as reported 
by the appellant).

Moreover, to the extent that the appellant asserts that his 
current low back disorder is related to his active duty 
service, the Board notes that as a layman, his statements are 
not competent medical evidence on the etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical etiology cannot constitute evidence 
upon which to grant the claim for service connection.  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).

In this, and in other cases, only competent medical evidence 
may be considered to support Board findings.  Accordingly, 
the Board is not free to substitute its own judgment for that 
of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The only medical opinion of record concerning the 
etiology of the appellant's current low back disorder is 
negative to his service connection claim.

Thus, in the absence of competent medical evidence that the 
appellant's low back disorder is related to his active duty 
service, the preponderance of the evidence is against the 
appellant's claim for service connection.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
56.


II.   Entitlement to an Initial Evaluation in Excess of 30 
Percent for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the appellant.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the entire history 
is necessary so that a rating may accurately reflect the 
elements of any disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the appellant's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the 
present level of the appellant's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this rule does not apply here because the current 
appeal is based on the assignment of an initial rating for a 
disability following an initial award of service connection 
for this disability.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Instead, evidence contemporaneous with the claim 
and the initial rating decision are most probative of the 
degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Id. at 126.  
If later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Id.

Service connection was granted for PTSD by a rating decision 
dated in July 2004 and a disability rating of 30 percent was 
assigned thereto, effective from May 19, 2004.  See 38 C.F.R. 
§ 3.400 (2008).  After filing a timely notice of 
disagreement, the appellant perfected this appeal in February 
2008 seeking an initial evaluation in excess of 30 percent.

Pursuant to Diagnostic Code 9411, PTSD is rated at 30 percent 
when the evidence shows occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the 
various Global Assessment of Functioning (GAF) scores that 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A 
GAF score of 81-90 denotes absent or minimal symptoms or good 
functioning in all areas.  DSM-IV.  A GAF score of 71-80 
denotes no more than slight impairment in social functioning, 
with transient and expectable reactions to psychological 
stressors.  Id.  A GAF score of 61-70 reflects some mild 
symptoms, such as depressed mood and mild insomnia, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Id.  A GAF score of 
51-60 indicates moderate symptoms or moderate difficulty in 
social, occupational or school functioning.  Id.  A GAF score 
of 41-50 is assigned where there are, "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A GAF of 31-40 is defined as 
exhibiting some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or any major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood (e.g., a depressed man that avoids friends, neglects 
family, and is unable to work; a child that frequently beats 
up younger children, is defiant at home, and is failing at 
school).  Id. 

In May 2004, the appellant was evaluated by H.E. Branham, 
Jr., M.D., to determine the presence of PTSD and, if present, 
the severity and etiology thereof.  The appellant reported 
that he served on active duty as an air policeman in Japan, 
Vietnam, Thailand, and Cambodia.  The appellant further 
reported being married to the same woman since the age of 22 
with whom he has 5 sons.  At the time of this examination, 
the appellant and his wife were living together.  After 
retiring from the military in 1986, the appellant stated that 
he worked as a police chief at a prison facility until his 
retirement in 1995.  The appellant reported that he had not 
worked since his retirement.  The people with whom he said he 
associated were mostly Veterans, but that he did not get 
close to them or allow them to get close to him.

A mental status examination revealed a neat appearance; good 
grooming and eye contact; spontaneous volunteering of 
information; straight-forward manner of responses to 
questions; intact intellect within the normal range; grossly 
intact memory; no hallucinations; no delusional system; no 
thought disorder; intact orientation; somewhat flat affect; 
some impairment of judgment; quite bland mood; nightmares; 
sleep difficulties; intrusive thoughts, explosive temper, and 
flashbacks.  The diagnosis was PTSD with sleep pattern 
disturbances due to nightmares, flashbacks, thought 
insertions, and explosive temper.  The appellant's GAF score 
was 35.  Dr. Branham continued:

[The appellant] has PTSD with 
symptomatology referable to his 
military service time and where he was 
exposed to life threatening situations 
and[,] therefore[,] the direct result 
of those life threatening situations.  
He has marked sleep pattern disturbance 
due to vivid and intense nightmares.  
He has flashbacks about his military 
service time and thought insertions 
about that and his temper is very hard 
to control.  I do not think medication 
is indicated for him at this time.  It 
is likely that his symptomatology will 
become more problematic as time goes 
on. . . . 

In December 2007, the appellant underwent a VA examination.  
Preliminarily, the examiner noted that since the May 2004 
examination, the appellant had not received psychiatric or 
mental health treatment for PTSD, had no legal problems, and 
had not received further education, though he had been 
discussing with his spouse the possibility of enrolling in 
community college.

At the time of this examination, the appellant reported that 
he was still married to his spouse of 38 years and that they 
got along well with no marital problems.  He further reported 
good relationships with his sons, grandchildren, and sisters.  
Moreover, he reported socializing with a childhood friend and 
this friend's spouse, actively participating in a debate 
society, involving himself in politics during campaigns and 
elections, and functioned as a member of a Veteran's service 
organization.  The appellant's hobbies included reading, 
umpiring Little League Baseball games, and helping out at 
local elementary schools.  Beyond consuming two or three 
beers per day, the appellant denied substance abuse problems.  
He further denied violent or assaultive behavior or suicide 
attempts since the May 2004 examination.

A mental status examination revealed proper orientation; 
adequate personal hygiene; the ability to carry out 
activities of daily living; broad affect; euthymic mood or 
mood within normal limits; no appearance of emotional 
distress; no significant memory impairment; no obsessive-
compulsive behavior; speech within normal limits; no panic 
attacks; impulse control appeared adequate with no severe 
outbursts of anger; no reported problems with irritability or 
concentration; adequate sleep; no impairment of thought 
process or communication; no delusions; no hallucinations; 
appropriate eye contact and behavior; no suicidal ideations; 
homicidal ideations that were noted as being more 
appropriately characterized as wishful thinking, but no plan 
or intent to act on any aggressive ideation; avoidance 
behavior; excessive startle response; periodic nightmares; 
and hypervigilance.  The diagnosis was PTSD with a GAF score 
of 70.  The examiner continued:

[The appellant] continues to meet 
criteria for PTSD as described above.  
He continues to be not working since the 
last exam[ination], though this appears 
to be due to factors related to his job 
being changed and taking an early buyout 
as well as his physical condition 
regarding his hand.  He gets along well 
with his [spouse] and family.  He has 
some social interactions and leisure 
pursuits he enjoys.  He denied 
significant depression or anxiety.  He 
maintains control of his temper.  He is 
distressed by periodic nightmares of the 
war[,] the reminders of it that he 
experiences[,] as well as the other PTSD 
symptoms noted above.

At the July 2008 Board hearing, the appellant testified that 
his PTSD symptoms had not increased since the December 2007 
VA examination.  The appellant also testified that his PTSD 
was manifested by an excessive startle response, feelings of 
being uncomfortable, a dislike of crowds, anger, and 
frustration.

Since the initial grant of service connection, the 
appellant's GAF scores have been 35 in 2004 and 70 in 2007.  
Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, 
an examiner's classification of the level of psychiatric 
impairment, by word or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2008); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The appellant's manifestations of PTSD include a neat 
appearance; adequate to good personal hygiene; appropriate 
eye contact and behavior; spontaneous volunteering of 
information; speech within normal limits; straight-forward 
manner of responses to questions; no appearance of emotional 
distress; intact intellect within the normal range; grossly 
intact memory; the ability to carry out activities of daily 
living; no reported problems with irritability or 
concentration; no hallucinations; no delusional system; no 
thought disorder; no impairment of communication; no panic 
attacks; no obsessive-compulsive behavior; proper 
orientation; a flat to broad affect; mildly impaired 
judgment, now with adequate impulse control; a once explosive 
temper now under control; a quite bland to euthymic mood or 
mood within normal limits; no suicidal ideations; homicidal 
ideations that were noted as being more appropriately 
characterized as wishful thinking, but no plan or intent to 
act on any aggressive ideation; periodic nightmares; sleep 
difficulties; intrusive thoughts; flashbacks; avoidance 
behavior; excessive startle response; and hypervigilance.

The evidence of record also demonstrates that after his 
retirement from the military, the appellant worked for 
approximately 9 years as a prison police chief and retired 
from this position in 1995.  No evidence has been submitted 
demonstrating that the appellant's post-service career was 
negatively impacted by his PTSD.  Moreover, the appellant has 
been married to his spouse for more than 39 years and has 
good relationships with his sons, grandchildren, and sisters.  
He also reported having friends with whom he regularly 
socializes and that he participates in a variety of social 
and civic activities including a debate society, Little 
League Baseball, and a Veteran's service organization.  
Accordingly, the medical evidence of record does not 
demonstrate that there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The GAF score assigned to the appellant as a result of the 
May 2004 evaluation presents a severe disability picture with 
major impairment in several areas and the exhibition of some 
impairment in reality testing or communication, suggesting 
that a 70 percent evaluation is warranted.  However, the 
objective symptomatology and clinical evidence reported at 
that examination tempers that picture and demonstrates that a 
30 percent evaluation is warranted.  Id.  The assigned GAF 
score and the objective symptomatology resulting from the 
December 2007 VA examination presents a mild disability 
picture and connotes the ability to generally function pretty 
well and the ability to maintain meaningful interpersonal 
relationships, suggesting that a disability picture in excess 
of 30 percent is not warranted.  Id.

Based on the totality of the evidence, including 
consideration of the GAF scores and objectively noted 
symptomatology, and in accordance with all applicable legal 
criteria, the Board finds that the appellant's disability is 
appropriately evaluated as 30 percent disabling.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 4.130, Diagnostic Code 9411; Carpenter, 8 
Vet. App. at 242.  Thus, the Board finds that the objective 
medical evidence of record does not support an evaluation in 
excess of 30 percent for the appellant's service-connection 
PTSD at any time during the pendency of this appeal.  
Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2008).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual appellant's circumstance, but 
nevertheless would still be adequate to address the average 
impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, 
it may be appropriate to assign an extraschedular rating.  
38 C.F.R. § 3.321(b) (2008).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the appellant's service-connected 
disability with the established criteria found in the Rating 
Schedule for that disability.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the appellant's disability 
level and symptomatology, then the appellant's disability 
picture is contemplated by the Rating Schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 
3.321(b)(1) is applicable).  

The Board finds that the appellant's disability picture is 
not so unusual or exceptional in nature as to render the 30 
percent rating for PTSD inadequate.  The appellant's PTSD is 
evaluated as a mental disability pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411, the criteria of which is found 
by the Board to specifically contemplate the level of 
occupational and social impairment caused by his disability.  
Id.  As noted above, the appellant submitted evidence 
demonstrating that his most recent GAF assessments resulted 
in scores of 35 and 70.  However, "[a]lthough certain 
symptoms must be present in order to establish the diagnosis 
of PTSD . . . it is not the symptoms, but their effects, that 
determine the level of impairment."  See Mauerhan v. 
Principi, 16 Vet. App. 436, 443 (2002) (citing 61 Fed. Reg. 
52,695, 52,697 (1996) (holding that § 4.130 "'is a 
reasonable and permissible construction of 38 U.S.C. § 
1155'").

As demonstrated by the evidence of record, the appellant's 
PTSD is marked by a neat appearance; adequate to good 
personal hygiene; appropriate eye contact and behavior; 
spontaneous volunteering of information; speech within normal 
limits; straight-forward manner of responses to questions; no 
appearance of emotional distress; intact intellect within the 
normal range; grossly intact memory; the ability to carry out 
activities of daily living; no reported problems with 
irritability or concentration; no hallucinations; no 
delusional system; no thought disorder; no impairment of 
communication; no panic attacks; no obsessive-compulsive 
behavior; proper orientation; a flat to broad affect; a once 
mildly impaired judgment, now with adequate impulse control; 
a once explosive temper now under control; a quite bland to 
euthymic mood or mood within normal limits; no suicidal 
ideations; homicidal ideations that were noted as being more 
appropriately characterized as wishful thinking, but no plan 
or intent to act on any aggressive ideation; periodic 
nightmares; sleep difficulties; intrusive thoughts; 
flashbacks; avoidance behavior; excessive startle response; 
and hypervigilance.  The evidence of record also demonstrates 
that, after his retirement from the military, the appellant 
worked for approximately 9 years as a prison police chief.  
No evidence has been submitted demonstrating that the 
appellant's post-service career was negatively impacted by 
his PTSD.  The evidence of record also demonstrates that the 
appellant has been married to his spouse for more than 39 
years.  Moreover, the appellant has good familial and social 
relationships.  The appellant also participates in a variety 
of social and civic activities.  When comparing this 
disability picture with the symptoms contemplated by the 
Rating Schedule, the Board finds that the appellant's 
experiences are congruent with the disability picture 
represented by a 30 percent disability rating for PTSD.  A 
rating in excess of 30 percent is provided for certain 
manifestations of PTSD, but the medical evidence demonstrates 
that those manifestations are not present in this case.  The 
criteria for a 30 percent rating reasonably describe the 
appellant's disability level and symptomatology and, 
therefore, a schedular evaluation is adequate and no referral 
is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; 
see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Thus, 
based on the evidence of record, the Board finds that the 
appellant's disability picture cannot be characterized as an 
exceptional case, so as to render the schedular evaluations 
inadequate.  The threshold determination for a referral for 
extraschedular consideration was not met and, consequently, 
the Board finds that the appellant is not entitled to 
referral for an extraschedular rating.  Thun, 22 Vet. App. at 
115.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an evaluation in excess of the 30 
percent, the doctrine is not for application.  Gilbert, 1 
Vet. App. 53.


ORDER

Service connection for a right hand disorder is denied.

Service connection for a low back disorder is denied.

An initial evaluation in excess of 30 percent for PTSD is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


